Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 11, 2022 has been entered. 

Response to Amendments 
Applicant has filed an amendment on 7/11/2022 amending claims 2, 3, 13 and 21. No claim is cancelled and new claim 24 is added.
In virtue of this communication, claims 1-7, 13, 17-19, 21 and 24 are currently pending in the instant application.   

Response to Remarks 
In response to the claim 13 objection, Applicant has amended the claim language to overcome the objection. The amended language is acknowledged and entered, the corresponding objection has been withdrawn. 
In response to the Specification objection, Applicant explains the operation conditions of the pixels and the backlight unit to support the claimed subject matter. The explanation has been accepted and the corresponding specification objection has been withdrawn. 
In response to the 35 U.S.C. 112(b) rejections on claims 1 and 13, Applicant amends the claims and explains how the amended claim language overcomes the rejection. The amended claim language and explanation has been accepted and the corresponding claims 1 and 13 rejections have been withdrawn. 
Regarding the art rejections, Examiner has updated the Office Action in response to the amended claim language and arguments as shown below. 

Claim Objections
Claim 21 is objected to as the claim language recites "... a reflector operable in a reflective state ... and operable in a transmissive state ...” the term “operable” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention. Applicant can consider applying claim language "... configured to operate...” instead.  See MPEP § 2173.05(d). 
Claim 21 is further objected to as the claim language recites the term “laterally” without providing a reference direction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 language recites, in part, "... an ambient light sensor that is configured to receive ambient light rays that have passed through at least a portion of the display pixels overlapping with the ambient light sensor; and a reflector operable in a reflective state to reflect the ambient light rays laterally towards the ambient light sensor ...” Application Specification teaches ambient light arriving from different directions with different angular orientations, and it is unclear how the reflector collimates the ambient light with different directions into a single (lateral) direction. 

Allowable Subject Matter
Claims 1-7, 13 and 17-19, are allowed 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to an electronic display device with an array of pixels, ambient light sensors overlap by a set of the pixels, and a control circuitry controls light transmission through the set of pixels so that different light transmission levels can be used in different ambient light conditions. 
For amended independent claims 1 and 13, closest prior arts Bozarth;  (US 9530381 B1), Barnhoefer (US 20120019492 A1) and new found prior art Wang (US 20180368559 A1) fail to teach the structure and operation of the claimed device. 
For the dependent claims, they are allowable for their association with their respective independent parent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bozarth; Bradley James et al. (US 9530381 B1) in view of Wang; Paul X. et al. (US 20180368559 A1)
As to claim 21, Bozarth discloses an electronic device, comprising:
a display having an array of pixels (Fig. 1 [0089]) 
Bozarth does not teach the pixels have adjustable opacity. 
However, in a similar field of endeavor, Wang teaches an electronic device with pixel with adjustable opacity ([0063] FIG. 14 : liquid crystal display pixels (e.g., backlit display pixels), ... that exhibit electrically controllable reflectivity and/or other electrically controllable devices that exhibit adjustable color, light transmission, reflectivity, and/or other optical properties)
It would have been obvious to one of ordinary skill in the art to implement Wang's adjustable light transmission pixels into Bozarth‘s electronic device, to improve the display capability such as “the illuminated transparent portions may serve as status indicators. For example, an illuminated battery charge state icon can serve as an indicator of battery charge status”, as suggested by Wang in [0004].
The combination of Bozarth and Wang continues to teach an ambient light sensor that is configured to receive ambient light rays (Abstract: a display device into a viewing angle of the display device and to measure and isolate the contributions of ambient light) that have passed through at least a portion of the display pixels overlapping with the ambient light sensor ([0134] FIG. 9 shows an alternative embodiment of the invention relating to a sensor system 6 with an optical filter to be used in the measurement of ambient light. ...A second amount of ambient light 105 b reaches sensor 100 b); and a reflector operable in a reflective state ([0137] ...  for instance, the filter 101 may be responsible for reflecting of a part of the display light not absorbed by the sensor 100 b...) to reflect the ambient light rays laterally towards the ambient light sensor and operable in a transmissive state to allow the ambient light rays to pass (the preceding limitation is indefinite, please see 35 U.S.C. 112(b) rejection above). 

As to claim 24, the function of the reflector from parent claim 21 has broadened to include a transmission state. The claim is rejected as it is improper for a dependent claim to broaden the scope of the claim from which it depends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/WING H CHOW/            Examiner, Art Unit 2621